UNITED STATES DISTRICT COURT
For the WESTERN DISTRICT OF NORTH CAROLINA

_ MISCELLANEOUS No. 3. /? 1G 18

Maa

MOSES FILED
IN RE: OFFICIAL COURT CLOSING CHARLOTTE, NG
a DEC 232019
U.S, District Court
ORDER. Western District of N.C.

THIS MATTER is before the Court upon its own motion.

The United States District Court for the Western District of North
Carolina will be closed on Thursday November 28, 2019, and Friday,
November 29, 2019, in observance of the Thanksgiving holiday.

The United States District Court for the Western District of North
Carolina will BE CLOSED ALL DAY on Tuesday, December 24, 2019.

The court will be closed Wednesday, December 25, 2019, and Thursday,
December 26, 2019.

The court will be open for magistrate court matters on Friday,
. December 27, 2019, until 3:00 PM.

The United States District Court for the Western District of North
Carolina will close at 12:00 P.M. on Tuesday, December 31, 2019, and be
closed Wednesday, January 1, 2020, for the New Year holiday.

IT IS, THEREFORE, ORDERED on behalf of the court this 234 day
of Decmeber, 2019.

 
    

 

Frank D. Whitney, Chi
U.S. District Court Judge
